  Case 19-16016       Doc 48   Filed 03/10/20 Entered 03/10/20 10:43:47               Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                        )               BK No.:     19-16016
Dana A Fetters                                )
Monica L Fetters                              )               Chapter: 13
                                              )
                                                              Honorable David D. Cleary
                                              )
                                              )
               Debtor(s)                      )

                   ORDER MODIFYING THE PLAN POST CONFIRMATION

       THIS MATTER coming to be heard on the Debtors' MOTION TO MODIFY PLAN; the Court
being advised in the premises; with due notice having been given to all parties in interest;

   IT IS HEREBY ORDERED:

   1. The Debtors' plan is modified post-confirmation by decreasing the plan payment to $658 a month
beginning March 2020 until the end of the plan and to defer the current trustee default to the end of the
plan; and

   2. The Trustee shall not be required to perform collections on behalf of creditors pursuant to any
prior confirmed plan.




                                                           Enter:


                                                                    Honorable David D. Cleary
Dated: March 09, 2020                                               United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, esq.
 Counsel for Debtor(s):
 Cutler & Associates,
 4131 Main St.,
 Skokie, IL 60076
 Phone: (847) 673-8600
